El Juez Peesidente Se. Hernández,
emitió la opinión del tribunal.
Con fecha 8 do noviembre de 1915 produjo demanda Am-paro Gordon ante la Corte de Distrito de Guayama contra Guillermo Godreau Manatou en que alega que es dueña de una casa que describe radicada en un solar de Julio Godreau Manatou, calle de Palmer del pueblo de Salinas, por haberla construido con dinero de su propiedad durante 'los meses de enero a abril del año 1913, habiéndola poseído desde en-tonces a título de tal dueña, y que el demandado, a sabiendas de que dicha linca era de la propiedad de la demandante, sin conocimiento ni consentimiento de ésta, había promovido ex-*703pediente ante la corte expresada para inscribir a nombre propio la posesión de la casa, cuya inscripción se verificó en el Registro de la Propiedad de Guayama en 28 de noviem-bre de 1913. La demanda concluye con la súplica de que se declare nulo el expediente posesorio tramitado a instancia de Guillermo Goclreau Manatou y se ordene la cancelación en el registro de la propiedad del asiento de inscripción de la casa hecho a nombre del demandado, ordenando en su lug’ar la inscripción de la sentencia que se dicte a favor de la demandante, con imposición al demandado de costas, de-sembolsos y honorarios de abogado.
A la anterior demanda opuso el demandado una negativa de todos y cada uno de los hechos ele la misma, y celebrado el juicio, en que fuá oída la evidencia ofrecida por ambas partes, la corte de Guayama, después de estimar probado que allá por los meses de enero a abril de 1913 se fabricó en el pueblo de Salinas la casa descrita en la demanda, llegó a la conclusión de que no se han justificado suficientemente las alegaciones de la demanda y en su virtud pronunció senten-cia el 7 de febrero de 1916, por la que “desestima la demanda interpuesta por no haberse justificado suficientemente la nu-lidad del expediente posesorio, sin perjuicio de los derechos de la demandante para proseguir las acciones que estime oportunas a los efectos de recobrar la cantidad dada por ella para efectuar la construcción, sin especial condena de costas.”
Contra esa sentencia interpuso la demandante recurso de apelación para ante esta Cprte Suprema.
El motivo fundamental del recurso se hace consistir en error cometido en la indebida consideración y aplicación de la prueba ofrecida y practicada por la demandante.
Hemos hecho un detenido examen de las pruebas apor-tadas al juicio por ambas partes y encontramos que la evi-dencia ofrecida por la demandante, apelante, tiende a 'ele-*704mostrar que ella construyó la casa de que se trata con re-cursos propios, mientras que la evidencia del demandado tiende a justificar que esa casa fue construida por Julio Godreau Manatou como representante de su hermano el de-mandado, con recursos que éste aprontaba para ello. Ese conflicto de pruebas fue decidido por la corte de Gruayama en contra de la demandante y a favor del demandado me-diante su conclusión de no haberse justificado suficientemente las alegaciones de la demanda y declaratoria hecha en la sentencia de no haberse justificado suficientemente la nulidad del expediente posesorio. T no iremos contra semejante apreciación, pues no se nos ha demostrado que dicha corte obrara influida por pasión, prejuicio o parcialidad, o que procediera con manifiesto error, según exije la constante jurisprudencia de esta Corte Suprema, sobre el particular.
La reserva que se consigna en la sentencia nada resuelve a favor de la demandante con respecto al punto de que es objeto.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados AVolf, del Toro,, Aldrey y Hutchison.